Bail in Civil Case — Return—Appearance.If there be no declaration the court will not require special bail, unless the plaintiff appears at the return of the writ.Assumpsit. No declaration filed; but the plaintiff had ordered the writ in person and had filed an account, sworn to. The marshal brought in the defendant. The plaintiff, being called, and not appearing, and having employed no attorney, THE COURT did not order the defendant to give bail, nor to be committed; but permitted the defendant’s appearance to be taken without bail.